DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 4,930,997) in view of Smith et al. (US 2016/0331876) and further in view of Sherman et al. (US 2006/0122558) and further in view of Hipszer et al. (US 2018/0353683).
Regarding claim 1, Bennett discloses a method, the method comprising the steps of: a) providing a pump unit including a peristaltic pump (see Fig. 4, rotary pump), a drainage structure (see col. 7, ll. 44-47, tube), and a fluid collector (see Fig. 4; col. 7, l. 47), wherein said pump unit is configured to create a continuous negative pressure between said peristaltic pump and one or more drainage structures to draw said fluid through the drainage structure into the pump unit and create a positive pressure between the pump unit and fluid collector to transport said fluid from the pump unit to the fluid collector (see Fig. 4, peristaltic/rotary pump works by rolling over tube and creating negative pressure to aspirate before the pump and create a positive pressure after the pump to force the aspirated fluid to the collection bag), wherein said fluid is drained and pumped at a controlled rate (see col. 7, ll. 59-60; col. 17, ll. 45-63) from a surgical wound site (see col. 17, ll. 61-63). 
Bennett does not specifically disclose the method being a method of analyzing fluid collected, the fluid pumped at a measured rate and the method including the steps of b) collecting the fluid within one or more fluid collectors at a pre-set measured rate to permit ascribing a time of collection start and finish, and c) analyzing collected fluid of step b. 
Smith discloses a fluid collection and disposal system, wherein the flow rate of the collecting fluid is measured (see para. 54) and the collected fluid analyzed (see para. 53, 54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the flow rate of the collecting fluid to be measured and the collected fluid analyzed, as disclosed by Smith, in order to determine the total blood removed from a surgical site for a given procedure as well as to maintain that the set drainage speed is correct.
Shermann discloses an aspirator including a motor speed control component, wherein a processor compares information to determine whether or not a set flow rate equals a measured flow rate, and if the flow set does not equal the flow measured, the processor will adjust the signal of the motor speed control component for causing the motor to speed up or slow down according (see para. 19). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Bennett and Smith include a motor speed control component, wherein a processor compares information to determine whether or not a set flow rate equals a measured flow rate, and if the flow set does not equal the flow measured, the processor will adjust the signal of the motor speed control component for causing the motor to speed up or slow down according, as disclosed by Shermann, in order to help control the flow rate such that the desired set flow rate matches the actual flow rate.
Hipszer discloses a calculation of start time and stop time using an algorithm related to fluid flow through a conduit such that volume of fluid through the conduit and the algorithm help in providing accurate and automatic collection of the start time of fluid flow, income of fluid flow, and total volume of fluid flow relating to the top time (see para. 70). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method a calculation of start time and stop time using an algorithm related to fluid flow through a conduit such that volume of fluid through the conduit – providing accurate and automatic collection of the start time of fluid flow, income of fluid flow, and total volume of fluid flow relating to the top time, as disclosed by Hipszer, which would help with communicating information about the fluid collected from the surgical wound site, therefore allowing for more information to be collected about the procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781